UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-24993 LAKES ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1913991 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 130 Cheshire Lane, Suite101 Minnetonka, Minnesota (Zip Code) (Address of principal executive offices) (952)449-9092 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of August 6, 2012, there were 26,440,936shares of Common Stock, $0.01par value per share, outstanding. LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of July 1, 2012 (unaudited) and January 1, 2012 3 Unaudited Consolidated Statements of Earnings for the three and six months ended July 1, 2012 and July 3, 2011 4 Unaudited Consolidated Statements of Cash Flows for the six months ended July 1, 2012 and July 3, 2011 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM4. CONTROLS AND PROCEDURES 21 PARTII. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 22 ITEM1A. RISK FACTORS 22 ITEM6. EXHIBITS 23 2 PartI. Financial Information ITEM1.FINANCIAL STATEMENTS LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) July 1, 2012 January 1, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 24 Current portion of notes receivable from Indian casino projects - Deposits Income taxes receivable Other Total current assets Property and equipment Accumulated depreciation ) ) Property and equipment, net Long-term assets related to Indian casino projects: Notes and interest receivable, net of current portion and allowance Intangible assets, net of accumulated amortization of $1.6 and $11.7 million Land held for development - Management fees receivable and other Total long-term assets related to Indian casino projects Other assets: Investment in unconsolidated investee Land held for development Land held for sale Other Total other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Current portion of contract acquisition costs payable, net of $0.8and $0.9 million discount $ $ Accounts payable Accrued payroll and related Other accrued expenses Total current liabilities Long-term contract acquisition costs payable, net of current portion and $1.0 and $1.4 million discount Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; authorized 200,000 shares; 26,441 and 26,406 common shares issued and outstanding Additional paid-in capital Deficit ) ) Total Lakes Entertainment, Inc. shareholders' equity Noncontrolling interest - Total equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 3 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Earnings (In thousands, except per share data) Three Months Ended Six Months Ended July 1, 2012 July 3, 2011 July 1, 2012 July 3, 2011 Revenues: Management fees $ License fees and other 16 72 36 Total revenues Costs and expenses: Selling, general and administrative Impairments and other losses Amortization of intangible assets related to operating casinos Depreciation 51 55 Total costs and expenses Net unrealized gains (losses) on notes receivable - ) - Earnings (loss) from operations ) ) Other income (expense): Interest income Interest expense ) Other 44 58 Total other income, net Earnings before income taxes 37 Income taxes (benefit) ) ) Net earnings including noncontrolling interest Net loss attributable to noncontrolling interests 1 - 61 - Net earnings attributable to Lakes Entertainment, Inc. $ Weighted-average common shares outstanding Basic Dilutive effect of restricted stock units - 25 - 25 Diluted Gain (loss) per share Basic $ Diluted $ See notes to consolidated financial statements. 4 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows (In thousands) Six Months Ended July 1, 2012 July 3, 2011 OPERATING ACTIVITIES: Net earnings including noncontrolling interest $ $ Adjustments to reconcile net earnings including noncontrolling interest to net cash provided by operating activities: Depreciation Amortization of debt issuance costs and imputed interest on contract acquisition costs Accretion of interest and additions to long-term interest receivable ) ) Amortization of intangible assets related to operating casinos Share-based compensation Net unrealized gains on notes receivable - ) Impairments and other losses Changes in operating assets and liabilities: Accounts receivable 93 Management fees receivable Deposits - Other current assets ) ) Income taxes receivable ) ) Accounts payable and accrued expenses ) Net cash provided by operating activities INVESTING ACTIVITIES: Payments to acquire investment in unconsolidated investee ) ) Change in management fees receivable and other Purchase of property and equipment ) (7 ) Advances on notes receivable ) ) Collection on notes receivable Change in other assets ) (7 ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Purchase of non-controlling interest ) - Noncontrolling interest member contributions - Contract acquisition costs payable ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ See notes to consolidated financial statements. 5 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements 1.Basis of Presentation The unaudited consolidated financial statements of Lakes Entertainment, Inc., a Minnesota corporation, and Subsidiaries (individually and collectively “Lakes” or the “Company”), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information. Accordingly, certain information normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States has been condensed and/or omitted. For further information, please refer to the annual audited consolidated financial statements of the Company, and the related notes included within the Company’s Annual Report on Form10-K, for the year ended January1, 2012, previously filed with the SEC, from which the balance sheet information as of that date is derived. In the opinion of management, all adjustments considered necessary for a fair presentation have been included (consisting of normal recurring adjustments). The results for the current interim period are not necessarily indicative of the results to be expected for the full year. All material intercompany accounts and transactions have been eliminated in consolidation. Investments in unconsolidated investees, which are less than 20% owned and the Company does not have the ability to significantly influence the operating or financial decisions of the entity, are accounted for under the cost method.See note 7, Investment in Unconsolidated Investee. 2.New Accounting Standards In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820) (“ASU 2011-04”).ASU 2011-04 includes updated accounting guidance to amend existing requirements for fair value measurements and disclosures. The guidance expands the disclosure requirements around fair value measurements categorized in Level 3 of the fair value hierarchy and requires disclosure of the level in the fair value hierarchy of items that are not measured at fair value but whose fair value must be disclosed. It also clarifies and expands upon existing requirements for fair value measurements of financial assets and liabilities as well as instruments classified in shareholders’ equity. Lakes adopted ASU 2011-04 on January 2, 2012, which did not have a material impact on its consolidated financial statements. 3.Termination of Jamul Development Agreement Lakes initially entered into an agreement with the Jamul Indian Village (the “Jamul Tribe”) during 1999 to develop and manage a casino on behalf of the Jamul Tribe on the Jamul Tribe’s existing reservation approximately 20 miles east of San Diego, California (the “Jamul Casino Project”).Due to Lakes’ corporate strategic objectives, Lakes determined that it would not continue to move forward with the Jamul Casino Project and terminated the agreement with the Jamul Tribe in March 2012. Pursuant to the agreement with the Jamul Tribe, Lakes was required to make advances of approximately $1.3 million subsequent to the date of the termination of the agreement.As of July 1, 2012, all of the required advances had been made to the Jamul Tribe.As of July 1, 2012, Lakes had advanced approximately $59.2 million including accrued interest to the Jamul Tribe related to casino development efforts.Although the Jamul Tribe remains obligated to repay all advances including accrued interest, it is not contemplated that the Jamul Tribe will have sufficient funds to make such payments unless it opens a gaming facility on its reservation.Lakes continues to have a collateral interest in all revenues from any future casino owned by the Jamul Tribe, and such casino’s furnishings and equipment. As a result of the termination of Lakes’ agreement with the Jamul Tribe, Lakes estimated the fair value of the notes receivable from the Jamul Tribe to be zero as of July 1, 2012 and January 1, 2012. 4.Investment in Evitts Resort, LLC and Acquisition of Rocky Gap Lodge & Golf Resort In September 2011, Lakes entered into a joint venture with Addy Entertainment, LLC (“Addy”) to form Evitts Resort, LLC (“Evitts”). In April 2012, a video lottery operation license (“License”) for the Rocky Gap Lodge & Golf Resort in Allegany County, Maryland (the “Resort”) was awarded to Evitts by the State of Maryland Video Lottery Facility Location Commission (the “Commission”).In May 2012, Lakes paid Addy $0.6 million for its ownership interest in Evitts, giving Lakes full ownership of Evitts.Total assets related to Evitts were approximately $2.1 million and $2.3 million as of July 1, 2012 and January 1, 2012, respectively, which consisted primarily of a $2.1 million license fee deposit paid by Evitts to the Commission during the third quarter of 2011.Included in impairments and other lossesduring the three months ended July 1, 2012 were $0.6 million related to costs associated with development plans for the Resort which were subsequently revised. 6 On August 3, 2012, Evitts acquired the assets of the Resort pursuant to an asset purchase agreement (the “Purchase Agreement”) for $6.8 million. As provided in the Purchase Agreement, Lakes acquired substantially all of the assets used in the Resort’s business, which is primarily the operation of a AAA Four Diamond Award® winningresort and includes a 215-room hotel, convention center, spa, two restaurants and the only Jack Nicklaus signature golf course in Maryland. This acquisition is consistent with Lakes’ strategy of developing, operating, and owning or managing casino resort properties. In connection with the closing of the acquisition of the Resort, Evitts entered into a 40 year operating ground lease with the Maryland Department of Natural Resources for approximately 268 acres in the Rocky Gap State Park on which the Resort is situated. The Company plans to renovate the existing facilities to convert the approximately 24,000 square feet of convention and meeting space into a gaming facility that will feature a minimum of 500 video lottery terminals, a bar and a food outlet.The total cost of the project is currently expected to be between $25 million and $30 million.Lakes currently plans to fund the entire cost of the project with Company cash, but may obtain third-party financing for a portion of the project costs. The acquisition will be accounted for under the acquisition method of accounting in accordance with ASC Topic 805, Business Combinations. Under the acquisition method of accounting, the total purchase price is allocated to the net tangible and intangible assets of the Resort acquired in connection with the acquisition, based on their estimated fair values. The Company has not included all of the required disclosures related to the third quarter 2012acquisition of the assets of the Resort as it was not practical to do so given the timing of the transaction and the filing date of this Quarterly Report on Form 10-Q. As a result, the required disclosures will be included in the footnotes filed with the Company’s Form 10-Q for the period ending September 30, 2012. 5.Long-Term Assets Related to Indian Casino Projects— Notes and Interest Receivable The majority of the long-term assets related to Indian casino projects is in the form of notes and interest receivable due from the Shingle Springs Band of Miwok Indians (the “Shingle Springs Tribe”) pursuant to the Company’s development, financing, consulting and management agreement with the Shingle Springs Tribe for the Red Hawk Casino. The repayment terms of the notes are dependent upon the operating performance of the Red Hawk Casino. Repayment of the notes is required only if distributable profits are available from the operation of the Red Hawk Casino. In addition, repayment of the notes and the management fees are subordinated to certain other financial obligations of the Red Hawk Casino. The order of priority of payments from the Red Hawk Casino’s cash flows has been as follows: a certain minimum monthly guaranteed payment to the Shingle Springs Tribe; repayment of various debt with interest accrued thereon (including the Company’s pre-construction advances); management fees due to Lakes; other obligations, if any; and the remaining funds, if any, distributed to the Shingle Springs Tribe. At January 2, 2011, Lakes evaluated the notes receivable from the Shingle Springs Tribe for impairment and concluded that it was probable that substantial amounts due would not be repaid within the contract term and therefore determined that the notes receivable were impaired.Lakes evaluated the notes receivable from the Shingle Springs Tribe for impairment as of July 1, 2012 and concluded that the notes receivable continue to be impaired.This determination was based on the continued significant economic pressures in the northern California market and competition in the market the property serves, both of which have negatively impacted cash flows for the property.As a result of these factors, Lakes determined it was probable that substantial amounts due would not be repaid within the contract term.In order to assist the Red Hawk Casino in increasing cash levels, allowed payments of principal on the preconstruction advances made by Lakes, if any, are being deferred from March 2011 through December 2013.These deferrals, if any, do not constitute forgiveness of contractual principal amounts due to Lakes.The notes and interest receivable carrying amounts at July 1, 2012 and January 1, 2012 represent the present value of expected future cash flows. While Lakes has concluded that it is probable that substantial amounts due from the Shingle Springs Tribe will not be repaid within the contract term, the Shingle Springs Tribe will remain legally obligated to repay any remaining amounts due to Lakes subsequent to the conclusion of the contract. The management contract with the Red Hawk Casino includes a minimum guaranteed payment to the Shingle Springs Tribe of $0.5 million a month for the duration of the contract, which expires in December 2015.Lakes is obligated to advance funds for these minimum guaranteed monthly payments when the casino operating results are not sufficient, and is repaid the advances in subsequent periods when operating results are sufficient.As of July 1, 2012, no amount was outstanding under this obligation.Lakes collected payments of $1.1 million under this obligation during the six months ended July 1, 2012. Information with respect to the notes and interest receivable from the Shingle Springs Tribe at July 1, 2012 and January 1, 2012 is summarized in the following table (in thousands): 7 July 1, 2012 January 1, 2012 Pre-construction advances $ $ Minimum guarantee payment advances — Interest receivable Unearned discount ) ) Allowance for impaired notes receivable ) ) Total notes and interest receivable, net of allowance Less current portion of notes receivable — ) Long-term notes and interest receivable, net of current portion and allowance $ $ Information with respect to the activity in the allowance for impaired notes receivable is summarized in the following table (in thousands): Allowance for impaired notes balance, January 1, 2012 $ Impairment charge on notes receivable — Recoveries — Charge-offs — Accretion included in interest income ) Allowance for impaired notes balance, July 1, 2012 $ Allowance for impaired notes balance, January 2, 2011 $ Impairment charge on notes receivable — Recoveries — Charge-offs — Accretion included in interest income ) Allowance for impaired notes balance, July 3, 2011 $ 6.Intangible and Other Assets Related to Indian Casino Projects Intangible Assets Intangible assets consist of costs associated with the acquisition of the development, financing and management contracts with the Shingle Springs Tribe for the Red Hawk Casino and are periodically evaluated for impairment.The intangible assets related to the Shingle Springs Tribe are being amortized through the end of the management contract, which expires in December 2015. Information with respect to the intangible assets related to the Shingle Springs Tribe is summarized as follows (in thousands): Shingle Springs Tribe Balances, January 1, 2012 $ Amortization ) Impairment losses — Balances, July 1, 2012 $ Management Fees Receivable and Other Management fees receivable and other include financial instruments related to deferred management fees and interest due from the Shingle Springs Tribe of $4.5 million and $6.0million as of July 1, 2012 and January 1, 2012, respectively.As defined in the management agreement with the Shingle Springs Tribe, payment of management fees, if any, are deferred when operating results are not sufficient and are paid in subsequent periods when operating results are sufficient.In addition, management fees receivable and other include amounts due from Mr.Kevin M. Kean (see note 10, Contract Acquisition Costs Payable). Financial instruments related to Mr.Kean have a carrying value of $1.0million and $1.3million, net of current portion of $0.5 million as of July 1, 2012 and January 1, 2012, respectively. 7.Investment in Unconsolidated Investee Lakes has an investment in Rock Ohio Ventures, LLC (“Rock Ohio Ventures”), a privately-held company, for the Horseshoe Casino Cleveland in Cleveland, Ohio which opened to the public on May 13, 2012 and the casino development project in Cincinnati, Ohio. This investment is accounted for using the cost method since Lakes does not have the ability to significantly influence the operating and financial decisions of the entity. At July 1, 2012 and January 1, 2012, Lakes had invested a total of $20.2 million and $15.7 million, respectively, in Rock Ohio Ventures, which is included in investment in unconsolidated investee in the accompanying consolidated balance sheets. 8 The Company's cost method investment is evaluated, on at least a quarterly basis, for potential other-than-temporary impairment, or when an event or change in circumstances has occurred that may have a significant adverse effect on the fair value of the investment.Lakes monitors this investment for impairment by considering all information available to the Company including the economic environment, market conditions, and operational performance and other specific factors relating to the business underlying the investment. The fair value of the cost method investment is considered impracticable to estimate. The impracticability in developing such an estimate is due primarily to insufficient information necessary to prepare a valuation model to determine fair value. Lakes is not aware of any events or changes in circumstances that could have had a significant adverse effect on the fair value of this investment. As of July 1, 2012 and January 1, 2012, no impairment was identified. Lakes has the right, but not the obligation, to make additional investments up to 10% of equity required by Rock Ohio Ventures to develop its properties in Ohio in return for a corresponding equity interest in Rock Ohio Ventures (see note 15, Commitments and Contingencies). 8.Land During July 2011, Lakes entered into a program to locate a buyer for the land located in Vicksburg, Mississippi which was previously held for development.As a result, the land is classified as held for sale.As of July 1, 2012 and January 1, 2012, the land is carried at $1.7 million on the accompanying consolidated balance sheets, which is its estimated fair value less expected cost to sell. Lakes also owns parcels of undeveloped land in California related to its previous involvement in a potential casino project with the Jamul Tribe and undeveloped land in Oklahoma related to its previous involvement in a potential casino project with the Iowa Tribe of Oklahoma.As of July 1, 2012 and January 1, 2012, these parcels of land are carried at their combined estimated fair value of $1.1 million on the accompanying consolidated balance sheets. 9.Loan Agreement Lakes has a two-year interest only $8.0million non-revolving line of credit loan agreement (the “Loan Agreement”) with a bank that expires in October 2012.The Loan Agreement is collateralized by primarily all of Lakes’ interest in the real property it owns in Minnetonka, Minnesota. Amounts borrowed under the Loan Agreement bear interest at 8.95%. Lakes’ Chief Executive Officer, Lyle Berman, personally guaranteed the Loan Agreement on behalf of Lakes. As of July 1, 2012 and January 1, 2012, no amounts were outstanding under the Loan Agreement. 10.Contract Acquisition Costs Payable During 2009, the Company became obligated to pay Mr.Jerry Argovitz and Mr.Kevin M. Kean each $1million per year (prorated based on a 365day year) during the remainder of the seven-year initial term of the Red Hawk Casino management contract, which commenced in December 2008. These obligations resulted from Mr.Argovitz’s and Mr.Kean’s elections under existing agreements with Lakes to relinquish their respective other rights related to the Red Hawk Casino project. As of July 1, 2012 and January 1, 2012, the remaining carrying amount of the liability was $5.1 million and $5.6million, net of a $1.8 million and $2.3million discount, respectively. Amounts payable during the next 12 fiscal months totaling $1.2million, net of related discount, are included in current contract acquisition costs payable as of July 1, 2012. 11.Share-Based Compensation Share-based compensation expense, which includes stock options and restricted stock units, for the three and six months ended July 1, 2012 and July 3, 2011, respectively, were as follows: Three Months Ended Six Months Ended July 1, July 3, July 1, July 3, (In thousands) Total cost of share-based payment plans $ 94 $ $ $ 9 Stock Options The Company uses the Black Scholes option pricing model to estimate the fair value and compensation cost associated with employee incentive stock options which requires the consideration of historical employee exercise behavior data and the use of a number of assumptions including volatility of the Company’s stock price, the weighted average risk-free interest rate and the weighted average expected life of the options. There were no options granted during the three and six months ended July 1, 2012 and July 3, 2011. The following table summarizes Lakes’ stock option activity during the six months ended July 1, 2012 and July 3, 2011: Number of Common Shares Options Outstanding Exercisable Available for Grant Weighted-Average Exercise Price Balance at January 1, 2012 $ Forfeited/cancelled/expired ) — Balance at July 1, 2012 Balance at January 2, 2011 $ Restricted stock unit activity, net — — Forfeited/cancelled/expired ) — Balance at July 3, 2011 (*) (*)Options outstanding do not include 38,337 of outstanding restricted stock units. As of July 1, 2012, the options outstanding had a weighted average remaining contractual life of 7.3 years, weighted average exercise price of $2.92 and aggregate intrinsic value of $0.5 million.The options exercisable have a weighted average exercise price of $3.22, a weighted average remaining contractual life of 6.9 years and aggregate intrinsic value of $0.2 million as of July 1, 2012. There were no options exercised during the three and six months ended July 1, 2012 and July 3, 2011.Lakes’ unrecognized share-based compensation expense related to stock options was approximately $0.5million as of July 1, 2012, which is expected to be recognized over a weighted-average period of 1.5 years. Lakes issues new shares of common stock upon the exercise of options. Restricted Stock Units The following table summarizes Lakes’ restricted stock unit activity during the six months ended July 1, 2012 and July 3, 2011: Non-Vested Shares: Restricted Stock Units Weighted-Average Grant-Date Fair Value Balance at January 1, 2012 $ Vested ) Balance at July 1, 2012 — — Balance at January 2, 2011 $ Vested ) Forfeited ) Balance at July 3, 2011 During the six months ended July 1, 2012, 35,257 common shares were issued upon the vesting of restricted stock units, net of common shares redeemed at the election of the grantee for payroll tax payment. 12.Earnings per Share For all periods, basic earnings per share (“EPS”) is calculated by dividing net earnings attributable to Lakes Entertainment, Inc. by the weighted-average common shares outstanding. Diluted EPS in profitable periods reflects the effect of all potentially dilutive common shares outstanding by dividing net earnings attributable to Lakes Entertainment, Inc. by the weighted-average of all common and potentially dilutive shares outstanding. Potentially dilutive stock options of1,527,545 and 1,527,726 for the three and six months ended July 1, 2012, respectively, and 1,171,617 for the three and six months ended July 3, 2011, were not used to compute diluted earnings per share because the effects would have been anti-dilutive. 10 13.Income Taxes The income tax benefit for the six months ended July 1, 2012 was $2.1 million compared to an income tax provision of $8.7million for the six months ended July 3, 2011. Lakes’ income tax benefit in the current year period is primarily due to its ability to carry back estimated 2012 taxable loss to a prior year and receive a refund of taxes previously paid.In the prior period, the income tax provision consisted primarily of current income tax provision and additional valuation allowance.The Company’s effective tax rates were (2,186)% and 44% for the six months ended July 1, 2012 and July 3, 2011, respectively. For the six months ended July 1, 2012, the effective tax rate differs from the federal tax rate of 35% primarily due to state taxes and discrete items recognized.For the six months ended July 3, 2011, the effective tax rate differs from the federal tax rate of 35% primarily due to state taxes and additional valuation allowance recorded due to projected 2011 timing differences. Deferred tax assets are evaluated by considering historical levels of income, estimates of future taxable income and the impact of tax planning strategies. Management has evaluated all available evidence and has determined that negative evidence continues to outweigh positive evidence for the realization of deferred tax assets and as a result continues to provide a full valuation allowance against its deferred tax assets. 14.Financial Instruments and Fair Value Measurements Overview Estimates of fair value for financial assets and liabilities are based on the framework established in the accounting guidance for fair value measurements. The framework defines fair value, provides guidance for measuring fair value, and requires certain disclosures. The framework discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow) and the cost approach (cost to replace the service capacity of an asset or replacement cost). The framework utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: ● Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. ● Level 2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. ● Level 3: Unobservable inputs that reflect the reporting entity’s own assumptions. The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, notes receivable and other long-term assets related to Indian casino projects, cost method investments, accounts payable and contract acquisition costs payable. For the Company’s cash and cash equivalents, accounts receivable, accounts payable and current portion of contract acquisition costs payable, the carrying amounts approximate fair value because of the short duration of these financial instruments. Balances Measured at Fair Value on a Nonrecurring Basis The following table shows the amounts of certain of the Company’s assets measured at fair value on a nonrecurring basis (in thousands): July 1, 2012 and January 1, 2012 Balance Level 1 Level 2 Level 3 Assets Land held for development $ — — $ Land held for sale — — Land held for development and land held for sale – Land held for development and land held for sale are measured on a nonrecurring basis using unobservable (Level3)inputs that utilize the market approach technique and reflect management’s estimates about the assumptions that market participants would use in pricing the asset. Significant inputs include recent transactions of comparable properties as well as consideration of its highest and best use.See note 8, Land, for further discussion regarding the valuation of the land held for sale. 11 Balances Disclosed at Fair Value The following table includes the estimated fair value of certain of the Company’s financial instruments (in thousands): July 1, 2012 Carrying Value, net of Current Portion Estimated Fair Value Fair Value Hierarchy Assets Shingle Springs notes and interest receivable $ $ Level 3 Other assets related to Indian casino projects Level 3 January 1, 2012 Carrying Value, net of Current Portion Estimated Fair Value Fair Value Hierarchy Assets Shingle Springs notes receivable $ $ Level 3 Other assets related to Indian casino projects Level 3 Shingle Springs notes and interest receivable - Management estimates the fair value of the notes and interest receivable from the Shingle Springs Tribe as of July 1, 2012 to be approximately $30.9million using a discount rate of 23% and a remaining estimated term of 103months. Management estimated the fair value of the notes and interest receivable from the Shingle Springs Tribe as of January 1, 2012, to be approximately $18.5 million using a discount rate of 33% and a remaining estimated term of 109 months. Other assets related to Indian casino projects - These assets include financial instruments related to deferred management fees and interest due from the Shingle Springs Tribe and amounts due from Mr.Kevin M. Kean (see note 6, Intangible and Other Assets Related to Indian Casino Projects). The Company estimates the fair value of other assets related to the Shingle Springs Tribe and Mr.Kean to be $4.6million as of July 1, 2012 using a discount rate of 19.5%.Management estimated the fair value of these financial instruments related to the Shingle Springs Tribe and Mr.Kean to be $5.9million as of January 1, 2012 using a discount rate of 19.5%. Investment in unconsolidated investee - The fair value of the Company’s investment in unconsolidated investee was not estimated as of July 1, 2012 or January 1, 2012, as there were no events or changes in circumstances that may have a significant adverse effect on the fair value of the investment, and Lakes’ management determined that it was not practicable to estimate the fair value of the investment (see note 7, Investment in Unconsolidated Investee). Contract acquisition costs payable - The carrying amount of the liability approximates its estimated fair value of $5.1 million and $5.6 million as of July 1, 2012 and January 1, 2012, respectively (see note 10, Contract Acquisition Costs Payable). 15.Commitments and Contingencies General The decline in general economic conditions in the United States may have or continue to have a negative impact on the local economic conditions near the properties Lakes owns and/or manages and may negatively impact Lakes’ management fees and the availability of credit to finance Lakes’ development projects. Rock Ohio Ventures, LLC Lakes has a 10% ownership in Rock Ohio Ventures and as of July 1, 2012, Lakes has contributed approximately $20.2 million as required (see note 7, Investment in Unconsolidated Investee).Lakes may contribute additional capital up to $4.9 million as needed to maintain its equity position in Rock Ohio Ventures.If Lakes chooses not to fund any additional amounts, it will maintain an ownership position in Rock Ohio Ventures in a pro rata amount of what its $2.8 million initial payment is to the total amount of equity funded to develop casino operations, and all equity funded in excess of the initial $2.8 million is required to be repurchased at an amount equal to the price paid. Quest Media Group, LLC Litigation On May 17, 2012, Lakes received service of a breach of contract lawsuit filed in the Franklin County Court of Common Pleas, Franklin County, Ohio by Quest Media Group, LLC (“Quest”) with respect to anagreement (the “Agreement”) entered into between Lakes Ohio Development, LLC (a wholly owned subsidiary of Lakes) and Quest on March 9, 2010.The Agreement relates to Quest assisting Lakes Ohio Development in partnering with Rock Ohio Ventures, LLC and Penn Ventures, LLC with respect to funding the proposed citizen-initiated referendum in November 2009 to amend the Ohio constitution to permit one casino each in Cleveland, Cincinnati, Toledo and Columbus, Ohio. The lawsuit alleges, among other things, that Lakes breached the Agreement by selling Lakes Ohio Development’s interest in Penn Ventures, LLC to Penn, failing to pay the proper fee to Quest as a result of such sale, and incorrectly calculating the costs that are to be offset against Quest’s fee.The lawsuit seeks unspecified compensatory damages in excess of $25,000, punitive damages, declaratory and injunctive relief.The lawsuit names as defendants Lakes Entertainment, Inc., Lakes Ohio Development, LLC and Lyle Berman, Chairman and CEO of Lakes. Lakes removed the case to federal court and answered the pleadings.The case is still in the early stages of litigation.Lakes believes the suit to be without merit and intends to vigorously defend itself in this lawsuit. 12 Miscellaneous Legal Matters Lakes and its subsidiaries are involved in various other inquiries, administrative proceedings, and litigation relating to contracts and other matters arising in the normal course of business. While any proceeding or litigation has an element of uncertainty, and although unable to estimate the minimum costs, if any, to be incurred in connection with these matters, management currently believes that the likelihood of an unfavorable outcome is remote, and is not likely to have a material adverse effect upon Lakes’ unaudited consolidated financial statements. Accordingly, no provision has been made with regard to these matters. 16.Segment Information Lakes’ segments reported below (in millions) are the segments of the Company for which separate financial information is available and for which operating results are evaluated by the chief operating decision-maker in deciding how to allocate resources and in assessing performance. The Indian Casino Projects segment includes operations and assets related to the development, financing, and management of gaming-related properties for the Shingle Springs Tribe, the Pokagon Band, and the Jamul Tribe.The Non-Indian Casino Projects segment includes results and/or assets related to the development, financing, and management of gaming-related properties in Maryland and Ohio.The total assets in “Corporate and Eliminations” below primarily relate to Lakes’ cash and cash equivalents and the Lakes corporate office building. Costs in “Corporate and Eliminations” below have not been allocated to the other segments because these costs are not easily allocable and to do so would not be practical. Indian Non-Indian Casino Casino Corporate & Projects Projects Eliminations Consolidated Three months ended July 1, 2012 Revenue $ $
